PER CURIAM.
Based upon a conflict between the decision of the District Court of Appeal, First District, in the above-styled ease (334 So.2d 308) and Hornblower v. State, 331 So.2d 339 (Fla.1st DCA 1976), we issued a writ of certiorari in this cause. In view of our decision filed today in Hornblower v. State, 351 So.2d 716 (Fla.1977), we approve the decision of the District Court of Appeal, First District, in this cause and discharge the writ of certiorari.
It is so ordered.
ADKINS, BOYD, ENGLAND and SUNDBERG, JJ., concur.
OVERTON, C. J., dissents.